Housing Authority of Bexar




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 21, 2014

                                    No. 04-12-00546-CV

                                Jonese M. ORTEGON, et al.,
                                        Appellants

                                               v.

                     HOUSING AUTHORITY OF BEXAR COUNTY,
                                  Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                                  Trial Court No. 375315
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice


       On April 30, 2014, the court issued an opinion affirming the trial court’s judgment. On
May 16, 2014, Appellant Jonese M. Ortegon moved this court to grant her motion for rehearing,
reverse the trial court’s judgment, stay her eviction, and grant her other relief.
        The panel has considered Appellant’s motion; the motion is DENIED. See TEX. R. APP.
P. 49.3.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court